DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to fuel injector with a hp inlet passage disposed at any orientation and a control orifice manifold disposed at any alignment, classified in F02M 47/027.
II. Claims 13-18, drawn to a fuel system for an internal combustion engine with a high pressure fuel pump and rail, classified in F02M55/025.
III. Claims 19-20, drawn to fuel injector with control section, plural nozzle outlets, hp inlet passage disposed at a partly axial orientation with respect to the injector axis, control orifice manifold axially aligned, an annular filter disposed concentrically around manifold, filtration orifices radially oriented and perpendicular to axis, classified in 	F02B 23/0645.
The inventions are independent or distinct, each from the other because:
Inventions I-III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as use as a power source to propel a vehicle, whereas subcombinations I and II are merely fuel injectors which do not create motive force.  Further, subcombination III requires control section, plural nozzle outlets, hp inlet passage disposed at a partly axial orientation with respect to the injector axis, control orifice manifold axially aligned, an annular filter disposed concentrically around manifold, filtration orifices radially oriented and perpendicular to axis, subcombos I and II do not.  Further, subcombination II requires an engine and hp pump and rail, subcombinations I and III do not. Further, subcombination I requires internal filter proximately around manifold and subcombination II does not, and subcombination I requires at least a single nozzle which subcombination III does not, and subcombination I allows hp inlet passage disposed at any orientation and a control orifice manifold disposed at any alignment and subcombination III does not.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The species or groupings of patentably distinct inventions require a different field of search (e.g., searching different classes/subclasses, electronic resources, or employing different search strategies or queries).  It is additionally pointed out that, the examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species 
If any of subcombination I – III are selected they are subject to a further subset elections as follows, note selection of either a or b is required for i-vi species:
i.a. electronic controller 140 is depicted as a single device, para 19.
i.b. operation and functionality associated with the electronic controller can be distributed among a plurality of devices, para 19.

ii.a. to restrict the uninhibited flow of fuel to different fluid passages while accommodating sufficient fuel in the control orifice manifold 190, the control orifices may have a smaller diameter than the control passages and may function as restrictors, para 28.
ii.b. but in other embodiments they may be of the same diameter, para 28.

iii.a. In an embodiment, the filtration orifices 234 may be sized on the order of 0.03 to 
0.06 millimeters in diameter. These dimensions may be sufficient to allow pressurized fuel in a fluid or liquid state to pass through the annular filter wall 232 while retaining any larger particulates that may assumedly be contaminants within or adjacently against the entrances to filtration orifices, para 37. 
iii.b. In other embodiments, the sizes of the filtration orifices may be larger or smaller depending upon operational conditions, structural conditions, etc, para 37.

iv.a. Referring to FIGS. 5 and 6, there is illustrated an embodiment of an internal filter element 230 configured to support itself on the control orifice manifold while spacing the annular filter wall 232 apart from the peripheral surface, para 40.
iv.b. although in other embodiments the internal filter element may be supported in a proximate relation to the control orifice manifold by other fixed structures in the control section 158, para 40.

v.a. In various embodiments, the internal filter element 230 can be pressed onto the control orifice manifold 190, para 42. 
v.b. or can be installed thereon via a clearance fit and laser welded to the control orifice manifold 190 for permanent retention, para 42.

vi.a. The first abutment lip 246 can provide rigidity for abutting contact with the peripheral shoulder 260, para 43.
vi.b. although in other embodiments of the internal filter element 230, the abutment lips 246, 256 can be eliminated, para 43.

If subcombination II is selected, it is subject to the above subset election and additional further subset election as follows:
2a Common fuel rail separate fluid vessel, para 17.
2b Rail configured as internal passages disposed through the engine head 122, para 17.

The species are independent or distinct because they are each mutually exclusive structures not useable together. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, invention I claim 1 generic, invention II claim 13 generic, invention III claim 18 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species or groupings of patentably distinct inventions require a different field of search (e.g., searching different classes/subclasses, electronic resources, or employing different search strategies or queries).  It is additionally pointed out that, the examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the requirement. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/               Primary Examiner, Art Unit 3747